  


 HR 3831 ENR: Securing Fairness in Regulatory Timing Act of 2015
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. R. 3831 
 
AN ACT 
To amend title XVIII of the Social Security Act to extend the annual comment period for payment rates under Medicare Advantage. 
 
 
1.Short titleThis Act may be cited as the Securing Fairness in Regulatory Timing Act of 2015.  2.Extending the annual comment period for payment rates under Medicare AdvantageSection 1853(b)(2) of the Social Security Act (42 U.S.C. 1395w–23(b)(2)) is amended— 
(1)by inserting (or, in 2017 and each subsequent year, at least 60 days) after 45 days; and  (2)by inserting (in 2017 and each subsequent year, of no less than 30 days) after opportunity.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
